DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-16 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the receptacle means comprising rollers” as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	transport element in at least claim 1
b.	heating/cooling unit in at least claim 2
c.	control unit in at least claim 2

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Transport element is interpreted to cover at least a block as per [0040]; and equivalents thereof.

Heating/cooling unit is interpreted to cover at least a compression refrigeration machine as per [0041]; and equivalents thereof.

Control unit is interpreted to cover at least a processor unit as per claim 3; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a heating/cooling unit” in line 11, which limitation is indefinite as it is unclear if the term is making reference to a unit that either performs heating or cooling; or if the unit performs both heating and cooling.

Claims 2-14 are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broussard (US 20040226309 A1).

Regarding claim 1:
Broussard discloses a temperature-controllable container #100 (see at least Fig. 8. Note: reference is made to other figures for the omitted description of the embodiment of Fig. 8) with vacuum insulation elements #200 and with an interior space #130 (Fig. 1-2, 8), 
which container comprises a wall with an opening for objects to be placed into the interior space (see Fig. 1 & 8), and 
a door element #110 closing the opening (see Fig. 1), wherein transport elements #135 are arranged on an outer surface of the container, 
which transport elements are designed to enable lifting by means of a transport vehicle ([0028]), and 
wherein the container further comprises a temperature control unit (Fig. 9) which is designed so as to bring the interior space to a predetermined temperature T ([0044-0045]), 
wherein the temperature control unit comprises a heating/cooling unit (#920 / #915; Fig. 9), and 
wherein a receptacle means for melt-storage elements or sample bodies is arranged in the interior space (see Fig. 8), which receptacle means is designed so as to position at least two melt-storage elements or sample bodies at a distance from each other ([0036]).

Claim(s) 1-2, 4-5, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack (US 20150143823 A1).

Regarding claim 1:
Slack discloses a temperature-controllable container #100 with vacuum insulation elements ([0049], [0075]) and with an interior space (best seen in Fig. 2B), 
which container comprises a wall with an opening for objects to be placed into the interior space (see at least Fig. 4C), and 
a door element #430 (Fig. 4C) closing the opening, wherein transport elements are arranged on an outer surface of the container (see wheels in Fig. 4C; or standoffs at the lowermost bottom of the container in Fig. 4D-E. Note: the wheels are transport element because they enable movement of the container. The standoffs are transport element because they are in the form of blocks, and satisfy the 112(f) interpretation above), 
which transport elements are designed to enable lifting by means of a transport vehicle (clearly, the wheels and the standoffs can be used to enable lifting by a transport vehicle; at least by using the wheels to move the container to a location where it can be lifted, and by the standoffs providing a gap for a lifting mechanism to be inserted underneath the container), and 
wherein the container further comprises a temperature control unit (Fig. 4E, [0080]) which is designed so as to bring the interior space to a predetermined temperature T (see at least description in [0005], [0016], [0017-0019], and [0080]. Extraction of heat as discussed in [0080], also illustrated as the modulation of energy transfer to achieved a desired temperature as discusses in [0005], [0016], and [0017-0019] is clearly a process that bring the interior space to a predetermined temperature T), 
wherein the temperature control unit comprises a heating/cooling unit #100 ([0080]), and 
wherein a receptacle means #110 for melt-storage elements #150 or sample bodies #120 is arranged in the interior space, which receptacle means is designed so as to position at least two melt-storage elements or sample bodies at a distance from each other (see Fig. 1-4).

Regarding claim 2:
Slack further discloses wherein the heating/cooling unit #100 (presented as #160) is operated via a solar energy device comprises a solar module and a control unit #641 ([0068-0069]).

Regarding claim 4:
Slack further discloses wherein the electric heating/cooling unit #100 comprises a cooling compressor #164 adapted to be operated with varying energy absorption ([0080]). Regarding claim 5:
Slack further discloses wherein the electric heating/cooling #100 unit comprises an evaporator #163 for evaporating a coolant ([0080]).

Regarding claim 10:
Slack further discloses wherein the receptacle means for melt-storage elements or sample bodies comprise shelve compartments that extend over the entire height of the interior space (see Fig. 1-2C).

Regarding claim 13:
Slack further discloses wherein the wall includes one or more vacuum insulation elements ([0049] & [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Motsenbocker (US 20130327077 A1).

Regarding claim 3:
Slack discloses all the limitations, except for wherein the control unit comprises a processor unit and an electric accumulator, wherein the processor unit is adapted to charge the electric accumulator.

Note: the limitation “when the solar module supplies electrical energy that is not used to operate the heating/cooling unit at that time” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

In the field of solar energy, Motsenbocker teaches the provision of a processor unit (charge controller) and an electric accumulator (batteries), wherein the processor unit is adapted to charge the electric accumulator (see Fig. 7, abstract, and at least [0035]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the control unit comprising a processor unit and an electric accumulator, wherein the processor unit is adapted to charge the electric accumulator as taught by Motsenbocker.

One of ordinary skills would have recognized that doing so would have optimized the usage of solar electricity as suggested by Motsenbocker (see title) at least by virtue of storing excess energy harvested by the solar module.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Albiez (WO 9963415 A1).

Regarding claim 6:
Slack discloses all the limitations, except for wherein the heating/cooling unit comprises a plurality of compressors with a mains connection for power supply via a power supply network.

Albiez teaches a cooling unit #10 comprising a plurality of compressors #15 A-B with a mains connection #13 for power supply via a power supply network #12.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the heating/cooling unit comprising a plurality of compressors with a mains connection for power supply via a power supply network as taught by Albiez.

One of ordinary skills would have recognized that doing so would have increased the cooling capacity of the system; while simplifying the architecture of the system; thereby, making the system suitable for higher load.

Claim(s) 7-8 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Klitzing (US 20140265801 A1).

Regarding claim 7:
Slack discloses all the limitations, except for wherein the receptacle means for melt-storage elements or sample bodies comprises rollers.

In the same field of endeavor, Klitzing teaches a refrigerator #2 comprising a receptacle means #26 comprising rollers #118 and #119 (see at least Fig. 3, [0020]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the receptacle means comprising rollers as taught by Klitzing.

One of ordinary skills would have recognized that doing so would have facilitated removal of the receptacle means from the refrigerator.

Regarding claim 8:
Slack discloses all the limitations, except for wherein the receptacle means for melt-storage elements or sample bodies comprises transport elements designed to enable lifting by means of a transport vehicle.

In the same field of endeavor, Klitzing teaches a refrigerator #2 comprising a receptacle means #26 for comprising transport elements (either “#118 and #119” or “#130 & #131”) designed to enable lifting by means of a transport vehicle (see at least Fig. 3, [0020-0021]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the receptacle means for melt-storage elements or sample bodies comprises transport elements designed to enable lifting by means of a transport vehicle as taught by Klitzing.

One of ordinary skills would have recognized that doing so would have facilitated removal of the receptacle means from the refrigerator.

Claim(s) 9 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Hadsell (US 2393245 A).

Regarding claim 9:
Slack discloses all the limitations, except for wherein the receptacle means comprises spacers into each of which a corner of a plurality of melt-storage elements or sample bodies is insertable or which are each placeable between two melt-storage elements or sample bodies.

In the field of storage receptacles, Hadsell teaches a receptacle (Fig. 1-2) provided with spacers #12 into each of which a corner of a plurality of elements or sample bodies is insertable or which are each placeable between two elements or sample bodies (see at least Fig. 1-2).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the receptacle provided with spacers into each of which a corner of a plurality of elements or sample bodies is insertable or which are each placeable between two elements or sample bodies, in a similar manner as taught by Hadsell.

One of ordinary skills would have recognized that doing so would have facilitated arrangement of the content of the receptacle.

Claim(s) 14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Sixt (US 20100000250 A1).

Slack discloses all the limitations, except for wherein vacuum insulation elements are made of pyrogenic silicic acid.

In the field of storage receptacles, Sixt teaches that employing pyrogenic silicic acid as a vacuum-supporting material is well known in the art (see at least claim 5).

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the vacuum insulation elements made of pyrogenic silicic acid as taught by Sixt.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention of Slack; since pyrogenic silicic acid was well known and widely available for vacuum insulation.

Claim(s) 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1).

Regarding claim 11-12:
Slack discloses all the limitations except for wherein the receptacle means for melt-storage elements or sample bodies has such a size and shape to partially fill the interior space; or wherein the receptacle means for melt-storage elements or sample bodies has such a size and shape to fill the interior space with a volume in the range of 50% to 90%, in particular 70% to 80%.

However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04-IV-A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the receptacle means having a dimension varied so as to satisfy the claimed requirements above.

One of ordinary skills would have recognized that doing so would have tailored the receptacle to an optimal dimension for a specific application, such as an application that does not require large amount of storage items; thereby, making the system more efficient for said specific purpose.

Regarding claim 15:
Slack discloses a method for cooling or heating a temperature-controllable container comprising the steps: 
a) providing a temperature-controllable container #100; 
b) filling the temperature-controllable container (Fig. 1-4, [0061]); 
c) cooling or heating the temperature-controllable container ([0080]), characterized in that the temperature is maintained in a range of 2-8 degree. C ([0057]). 

Slack does not specifically disclose wherein the temperature is maintained in a range of +/-0.5.degree. C.

Nonetheless, Slack clearly discloses that the cooling temperature range is a result effective variable (see at least [0051-0052], [0057-0058]). However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Slack with the temperature maintained in a range of +/-0.5.degree. C.

One of ordinary skills would have recognized that doing so would have provided optimal cooling for a specific sensible item requiring cooling at the temperature above; thereby, preventing the items from spoiling due to excessive coldness or heat.

Regarding claim 16:
Slack as modified discloses all the limitations.
Slack further discloses wherein step a) comprises providing a temperature-controllable container, and wherein step b) comprises filling with melt-storage elements #150 or sample bodies #120.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered. 

Applicant amendments have overcome the claims objections and claims rejections of the previous office action. 

Applicant submitted in pages 7-9 of the remarks that Broussard does not disclose transport elements in the form of nine storage blocks arranged in a square on the lower surface of the container. 

This argument is not persuasive as it is directed to subject matter not contemplated by the applicant claims. The limitation “nine storage blocks arranged in a square on the lower surface of the container” is not required by the claims. The claims appear to require only the provision of transport elements via which the container can be lifted (see at least claim 1). Accordingly, the transport elements of Broussard as pointed out in the rejection above meets all the limitations required by the applicant claim.

Further, applicant submitted that Slack does not disclose bringing the interior of the container to a predetermined temperature; as slack does not discloses changing the temperature of said interior. This argument is not persuasive; as extraction of heat as discussed in [0080] of Slack, also illustrated as the modulation of energy transfer to achieved a desired temperature as discusses in [0005], [0016], and [0017-0019] is clearly a process that bring the interior space to a predetermined temperature T. the usage of an active cooling system as discussed in [0080] enables cooling the interior of the compartment to a predetermined temperature. Accordingly, applicant argument is not found persuasive.

With respect to the discussion pertaining the temperature range of +/-0.5.degree. C. as discussed in page 11-12 of the remarks, the examiner maintains the position that because Slack clearly discloses that the cooling temperature range is a result effective variable (see at least [0051-0052], [0057-0058]); and because it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); it would have been obvious for one of ordinary skills in the art to have provided the method of Slack with the temperature maintained in a range of +/-0.5.degree. C; with the benefit of providing optimal cooling for a specific sensible item requiring cooling at the temperature above (such as red blood cells for example); thereby, preventing damages to the items due to excessive coldness or heat.

All the claims in this application have been rejected as being anticipated/unpatentable over the prior art(s) of record (see elaborated rejection above).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763